DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 5, 7, 9-11, 13, and 20 have been amended.  Claims 15 and 19 are cancelled.  New claims 21 and 22 are added.  Claims 1-14, 16-18, and 20-22 are pending in the instant application.  Claims 16-18, and 20 remain withdrawn.   Claims 1-14, 21, and 22 are under examination on the merits.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/16/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Terminal Disclaimer
The terminal disclaimer filed on 03/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application No. 15/750,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment by Applicants’ representative Ms. Alice O. Carroll on 03/05/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 2, 5, and 9 obviate the reaction.  The rejection is withdrawn.

Claim Rejection under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on 03/05/2021 over co-pending U.S. Patent Application No. 15/750,403 overcomes the rejection.  The rejection is hereby withdrawn.  

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 by replacing “and/or” with “and” obviates the reaction.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, but not sufficient to overcome the rejection.  
Response to Applicants’ argument (a) Effect of EDTA: Example 2 of the specification of Pang (the `728 publication) teaches after adding oxalic acid and EDTA, the pH of the system is 3.2, a typical acidic environment, and the person skilled in the art know that acidic conditions are not conducive to the formation of Group IIIB metal deposits. Accordingly, Applicants conclude that EDTA and oxalic acid in Pang (the `728 publication) are used as dealumination agents in the chemical dealumination process, while the organic complexing agent of the present application is used to complex Group IIIB metal ion of the periodic table in the metal precipitation reaction.  Therefore, Pang (the `728 publication) and/or Wang (the `916 publication) do not give any technical motivation about adding the organic complexing agent during the precipitation process of the claims.  
Applicants’ argument is not persuasive, because a product is inseparable from its properties.   EDTA, used as a dealumination agent in the chemical dealumination process, does not exclude EDTA in applications of impregnating/precipitating rare earth metal ions (i.e. Group IIIB metal ions) in the molecular sieves.   The `728 publication discloses that after chemical dealumination, the solution containing rare earth ions is added to the molecular sieve slurry and 
Response to Applicants’ argument (b) Substances added in the metal precipitation reaction, wherein the organic complexing agent and the dispersant are added during the preparation of the metal precipitate in the present application, and the present application also limits the addition amount of the organic complexing agent and the dispersant; while Pang (the `728 publication) does not disclose (or suggest) the above features.   
Again, it should be pointed out a product is inseparable from its properties.  The motivation for including the organic complexing agent and the dispersant as being taught and/or suggested by Pang (the `728 publication) and/or Wang (the `916 publication) is to make super stable rare earth metal modified molecular sieves as chemical catalysts. In terms of the addition amount of the organic complexing agent and the dispersant, it is a routine experimental optimization and at grasp of one ordinary skilled in the art. Furthermore, it is also taught and/or suggested by Wang (the `916 publication), which teaches organic alcohols such as ethylene glycol, butanediol, and the like. The rare earth (RE) metals include La, Ce, Pr, etc., see description, paragraphs [0010]-[0013], [0015], [0016] and [0018]. Example 2 discloses the preparation of a REY molecular sieve catalytic cracking catalyst using an organic solvent of lauryl alcohol (C12-alcohol).  The organic solvents in the process selected from one or more of oxygen-containing preferably organic alcohols, such as ethylene glycol, butanediol, and the like with appropriate molar ratio to the Group III metal ion obvious to the claimed range of 0.2 to 16:1.See the last paragraph of page 8 of the previous Office action.  The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  Any motivation to combine references, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to combine those references to arrive at the claimed process. Outdry Techs Corp. v. Geox S.P.A. maintained.

 The following rejection is revised necessitated by the amendment filed 03/05/2021.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN1436728 A (“the `728 publication”) in view of Chinese Patent Application Publication CN103055916 A (“the `916 publication”) to Wang et al. published on April 4, 2013.
2/Al2O3>4.5) was mixed with 10L of 5% NH4Cl, 150 g oxalic acid, and 93g of EDTA,135 mL concentrated ammonia solution.  Adjusting pH of the resulting mixture with diluted HCl aqueous solution into 3.2 with stirring at 93 °C for 1 hour, adding 475 mL of RECl3 (Group IIIB metal) solution @ (210.5g/L), filtering, washing and followed by drying to obtain super-stable REY molecular sieve B.  The preparation method of the Example 2 reads on applicants’ claim 1 wherein a molecular sieve is Y-type molecular sieve NaY, a compound solution containing Group IIIB metal ion of the periodic table is RECl3 solution, an organic complexing agent is EDTA, a precipitating agent is concentrated ammonia solution or oxalate.  The Example 2 teaches the weight ratio of RECl3 to molecular sieve is 100g (210.5gx475/1000):1000g=1:10, which reads on the claimed weight ratio of  the Group IIIB element in terms of oxide to the molecular sieve on dry basis is 0.3 to 10 : 100.  The Example 2 teaches the molar ratio of the organic complexing agent (EDTA 93g equals around 93/292=0.318 mole) to the Group IIIB metal ion (475 mL RECl3 @ 210.5g/L=100g, RECl3 is assumed to be LaCl3 having molecular weight=245.26, and 100g of RECl3 equals around 100/245.26=0.407 mole) is 0.318/0.407=0.78:1, which reads on the molar ratio of the organic complexing agent to the Group IIIB metal ion is 0.3 to 10:1.

The `916 publication discloses a method of preparation of a catalytic cracking catalyst of a hydrocarbon oil, comprising: treating an NaY molecular sieve with a mixed solution comprising H+, NH4+, RE3+, an organic solvent at a temperature of 40-150°C for 0.5-4.0 hours after ammonium exchange and hydrothermal treatment, and then performing drying to obtain the REY molecular sieve. The rare earth RE in the obtained REY molecular sieve is in an amount of 5 to 12 wt% based on the oxide (RE2O3). The anion in the mixed solution may be one or more of Cl-, NO3-, SO42-, CO32- and the like. The concentration of RE3+is 0.01% to 5.0% by weight.  The dispersant is selected from one or more of oxygen-containing preferably organic alcohols,
such as ethylene glycol, butanediol, and the like.  The rare earth (RE) metals include La, Ce, Pr, etc., see description, paragraphs [0010]-[0013], [0015], [0016] and [0018].   Example 2 discloses the preparation of a REY molecular sieve catalytic cracking catalyst using an organic solvent of lauryl alcohol (C12-alcohol) as dispersant, and RE oxide solution of La2O3 42.5%, CeO2 37.5%, Pr2O5 14.2%, and Nd2O3 5.8%, see [0024].   In addition, the modified REY molecular sieves were calcinated at temperature 550-600 °C for 20-30 minutes, see Example 1 [0023] and Example 3 [0027] to make a catalytic cracking catalyst of a hydrocarbon oil.
The difference between instant claim 1 and the `728 publication is that the prior art does not teach using a dispersant of alcohol in the process.   
However, the difference is taught and/or suggested by the `916 publication, which teaches using the organic solvent as a dispersant in the process selected from one or more of oxygen-containing preferably organic alcohols, such as ethylene glycol, butanediol, and the like with appropriate molar ratio to the Group III metal ion obvious to the claimed range of 0.2 to 16:1.  The motivation for including the organic complexing agent and the dispersant as being taught and/or suggested by the `728 publication and/or the `916 publication is to make super stable rare earth metal modified molecular sieves as chemical catalysts. In terms of the addition amount of the organic complexing agent and the dispersant, it is a routine experimental optimization and at grasp of one ordinary skilled in the art.  The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  Any motivation to combine references, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to combine those references to arrive at the claimed process. Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017) (123 USPQ2d starting 1141 at 1143-1144).

In terms of claims 10-13, the preparation process includes using dispersing agents such as ethylene glycol, the `916 publication teaches using organic solvents as a dispersant in the process selected from one or more of oxygen-containing preferably organic alcohols, such as ethylene glycol, butanediol, and the like.  
In terms of claim 14, the preparation method comprises the calcination process of calcining the molecular sieve in an atmosphere of 100% steam at a calcination temperature of 450-700°C for a calcination time of 0.5 to 4 hours, the `916 publication teaches a method of preparation of a catalytic cracking catalyst comprising a process of calcinating the modified REY molecular sieves at temperature 550-600 °C for 20-30 minutes, see Example 1 [0023] and Example 3 [0027] to make a catalytic cracking catalyst of a hydrocarbon oil.
In terms of claim 21, the `728 publication and the `916 publication teach using NH4Cl/NH3 solution or (NH4)2SO4, and dealumination agents to treat NaY molecular sieves in the chemical dealumination process for making sodium-reduced molecular sieve slurry.
In terms of claim 22, the `728 publication teaches using EDTA (ethylenediamine tetraacetic acid) as an organic complexing agent, see Example 2.

Conclusions
Claims 1-14, 21, and 22 are rejected.
Claims 16-18, and 20 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731